Taylor, J.
— This case is here on writ of error for review of a judgment in condemnation proceedings of land for a railway right-of-way. The cause came on for immediate hearing upon a motion for a writ of assistance from this court to the plaintiff in error to enable it to obtain immediate possession of the land condemned pending the writ of error in this court, the plaintiff in error having deposited the full amount of the judgment or aivard in the registry of the court below. In considering the motion for writ of assistance we have carefully considered the. judgment in the condemnation proceeding, and find no error therein. The contention of the plaintiff in error that the award of the jury in the condemnation proceedings is excessive we cannot sustain, since the legal proofs in the record would have sustained even a larger award.
Finding no error in the record the judgment in the main case, the condemnation proceedings, is hereby affirmed at the cost of the plaintiff in error.
The motion for a writ of assistance is hereby denied.
All concur.